DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art fails to teach or fairly suggest (claim 1) a moving object, comprising: a rear-facing receiver for receiving RF or EO/RF signals; a computer program product including one or more machine-readable mediums encoded with instructions that when executed by one or more on-board processors cause a process to be carried out for range and velocity tracking, the process comprising receiving a synchronized pulsed waveform transmitted via a pulse beacon on a fire control system along with a code used to identify the synchronized pulsed waveform; generating a time stamp upon arrival of the synchronized pulsed waveform at the rear-facing receiver; comparing an arrival time of the received pulse to the synchronized waveform to determine an initial time delay, calculating the time delay and determining a position of the moving object relative to the fire control system; and determining a velocity of the moving object at launch and over time by analyzing a plurality of positions of the moving object relative to the fire control system using the synchronized pulsed waveform.

The prior art further fails to teach or fairly suggest (claim 8) a method of on-board range and velocity tracking, comprising: synchronizing a pulsed waveform using a master clock located on a fire control system; transmitting the synchronized pulsed waveform via a pulse beacon located on a fire control system; transmitting a code used to identify the synchronized pulsed waveform via the pulse beacon located on the fire control system; launching a moving object from the fire control system, wherein the moving object generates a distance from the fire control system over time; receiving, via a rear-facing receiver on-board the moving object, the transmitted synchronized pulsed waveform; generating a time stamp upon arrival of the transmitted synchronized pulsed waveform at the rear-facing receiver; comparing, via an on-board processor, an arrival time to the synchronized pulsed waveform to the synchronized pulsed waveform to determine a time delay; calculating the time delay and determining a position of the moving object relative to the fire control system; and determining the moving object's velocity by analyzing a plurality of positions relative to the fire control system using the synchronized pulsed waveform.

The nearest available prior art has been identified as Rawcliffe et al. (US 2002/0144619). The examiner argued that Rawcliffe et al. is fundamentally like the claimed invention because it operates on the same fundamental physics principles. Namely, there is an RF transmitter and a receiver on a projectile (as opposed to the more common ground-based LIDAR) which calculates positions and velocities of the projectile using a pulsed waveform and time delays. 

However, the applicant has persuasively argued (see page 7 of 10/18/2021 communication) that this is not in fact an equivalent. The applicant have particularly argued:
“Among the benefits of the invention of Claim 1 is the fact only one waveform travel path is required in contrast to two travel paths. “Thus, [determination of the range of a moving object when two travel paths are required] becomes an R^4 rather than R^2 power problem. In these cases, a large RADAR/LIDAR system is also needed for tracking ....”. Application Para. [0015]. Therefore, utilizing the one-way path of Claim 1 “reduces system cost and provides a moving object with the ability to determine its own range and velocity relative to the fire control system.” Application at Para. [0016]. Merely dividing the two-way transit by two does not yield the benefits of reducing the RADAR/LIDAR size, reducing system costs, or providing a moving object with the ability to determine its own range and velocity. “Treating the advantage [of the invention] as the invention disregards the statutory requirement that the invention be viewed ‘as a whole’”. Jones v. Hardy, 727 F.2d 1524, 1530 (Fed. Cir. 1984).”

The examiner finds this argument persuasive. The power required (and with it cost, size and so forth) is much higher for convention two-way LIDAR systems than for the present system.



There being no remaining rejections, all claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Both DeVore et al. (US 2021/0097147) and Hodge (US 2012/0274922) teach two-way LIDAR-based range and velocity measurement. These references fail to render the claims obvious for the same reasons argued by the applicant against Rawcliffe et al., cited above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876